                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00929-PAB-NRN

ELIZABETH WHITNEY,

       Plaintiff,

v.

ROGER WENTHE and
UNITED STATES DEPARTMENT OF JUSTICE FINANCIAL LITIGATION UNIT,

     Defendants.
_____________________________________________________________________

       ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
_____________________________________________________________________

       This matter is before the Court on the Report and Recommendation on

Defendant’s Motion to Dismiss (“the recommendation”) filed by United States

Magistrate Judge N. Reid Neureiter on August 22, 2019 [Docket No. 20]. Magistrate

Judge Neureiter recommends that the Court grant defendants’ Motion to Dismiss

Complaint [Docket No. 12] and dismiss all claims against defendants without prejudice

because the Court lacks subject-matter jurisdiction. Plaintiff filed written objections.

Docket Nos. 21, 25. 1




       1
        On September 5, 2019, plaintiff, who is pro se, filed a motion titled “Motion for
Summary Judgment.” Docket No. 21. However, the motion also contained an objection
to the magistrate judge’s conclusion that her claims are barred by sovereign immunity.
See id. at 2. On October 15, 2019, plaintiff filed another document titled “Objection to
Magistrate Judge Neureiter’s Report & Recommendation,” reiterating the single
objection to the recommendation that she made in the previous motion. Docket No. 25.
The Court construes plaintiff’s two filings together as written objections to the
recommendation. Although the second objection is not timely filed, see Fed. R. Civ. P.
72(b)(2), the Court will nonetheless consider it.
       The Court will “determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection is proper if it

is specific enough to enable the Court “to focus attention on those issues – factual and

legal – that are at the heart of the parties’ dispute.” United States v. 2121 East 30th

Street, 73 F.3d 1057, 1059 (10th Cir. 1996). In light of plaintiff’s pro se status, the

Court reviews her filings liberally. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall

v. Bellmon, 935 F.2d 1106, 1110 n.3 (10th Cir. 1991).

       Plaintiff’s claim arises out of a restitution order entered against her following a

guilty plea in a criminal case in this District. Docket No. 1 at 1-2, ¶¶ 4-5. 2 Plaintiff’s

restitution obligation was “joint and several” with that of her co-defendants – Robert

McAllister, Richard Neiswonger, and Shannon Neiswonger. Id. at 2, ¶ 5. Plaintiff

alleges that her co-defendants have made restitution in excess of the amount ordered

to be paid by her, yet defendants continue to make efforts to collect restitution from her.

Id. at 2-3, ¶¶ 9-11. Plaintiff requests (1) an order directing defendants to refund any

funds collected from her in excess of the amount of restitution ordered by the Court, (2)

an order directing the release of a lien on her property, and (3) an award of attorney’s

fees and costs. Id. at 3. In the recommendation, the magistrate judge concluded that

plaintiff’s claims are properly construed as being brought against the United States, as

defendant Roger Wenthe is sued in his official capacity as an Assistant United States



       2
          Because the recommendation contains a detailed statement of the case and its
procedural background, the Court discusses only the facts relevant to the resolution of
plaintiff’s objections. In considering the motion to dismiss, the Court assumes the truth
of the allegations in the complaint. Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir.
2011).

                                               2
Attorney. Docket No. 20 at 3, n.3 (citing Hafer v. Melo, 502 U.S. 21, 25 (1991), for the

proposition that “suits brought against governmental officers in their official capacity

should be treated as suits against the government”). The magistrate judge further

concluded that, for claims challenging restitution orders through the Mandatory Victims

Restitution Act, 18 U.S.C. §§ 3663A and 3664, the United States has not w aived

sovereign immunity. Docket No. 20 at 4-5. As a result, the magistrate judge

recommends that the Court rule that it does not have subject-matter jurisdiction over

plaintiff’s claims. Id.

       Plaintiff objects to the recommendation, contending that her claims are

authorized by Bivens v. Six Unknown Agents, 403 U.S. 388 (1971). Docket No. 21 at 2,

¶ 4; Docket No. 25 at 2. Plaintiff argues that, under Bivens, sovereign immunity does

not bar a lawsuit against a government official who violated her rights in his individual

capacity. Id. The Court construes this as an argument that she brings her claim

against Wenthe in his individual capacity and therefore her claim should be allowed to

proceed. See Smith v. United States, 561 F.3d 1090, 1099 (10th Cir. 2009) (“Bivens

claims cannot be asserted directly against the United States, federal officials in their

official capacities, or federal agencies.” (citations omitted)). The only act that plaintiff

alleges Wenthe took was that he “filed a lien against [plaintiff] in Arapahoe County.”

Docket No. 1 at 1, ¶ 2. Plaintiff fails to explain how her complaint states a Bivens claim

against Wenthe in his individual capacity. “At a minimum, in order to state a Bivens

claim, a plaintiff must show that the defendant[]: (1) acted under color of federal law;

and (2) caused the plaintiff to be deprived of a right secured by the constitution or laws



                                               3
of the United States.” Terrell-Bey v. Crank, No. 15-cv-00668-GPG, 2015 WL 2106211,

at *2 (D. Colo. May 4, 2015) (citing Brady v. Robinson, 77 F.3d 488 (9th Cir. 1996)).

The only available remedy in a Bivens action is “money damages.” See Correctional

Servs. Corp. v. Malesko, 534 U.S. 61, 66-68 (2001) (tracing the Supreme Court’s

Bivens jurisprudence). Here, plaintiff’s complaint is devoid of any allegation that

Wenthe caused plaintiff to be deprived of a right secured by the constitution or laws of

the United States. Moreover, plaintiff does not seek damages from Wenthe personally.

Instead, she seeks injunctive relief in the form of orders directing the United States to

return funds collected in excess of the amount of restitution to her and to release a lien

on her property. See Docket No. 1 at 3. These are not compensatory damages that

could be recovered from Wenthe in a Bivens action. Thus, the complaint cannot be

construed to assert an individual-capacity suit against Wenthe under Bivens.

       As to the remainder of the recommendation, in the absence of an objection, the

district court may review a magistrate judge’s recommendation under any standard it

deems appropriate. See Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see

also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“[i]t does not appear that Cong ress

intended to require district court review of a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings”).

In this matter, the Court has reviewed the non-objected-to portions of the

recommendation to satisfy itself that there is “no clear error on the face of the record.”

Fed. R. Civ. P. 72(b), Advisory Committee Notes. This standard of review is something

less than a “clearly erroneous or contrary to law” standard of review, Fed. R. Civ. P.



                                             4
72(a), which in turn is less than a de novo review. Fed. R. Civ. P. 72(b). Based on this

review, the Court has concluded that the remainder of the recommendation is a correct

application of the facts and the law.3 It is therefore

       ORDERED that the Report and Recommendation on Defendant’s Motion to

Dismiss [Docket No. 20] is accepted. It is further

       ORDERED that plaintiff’s Motion for Summary Judgment [Docket No. 21],

construed as an objection, is overruled. It is further

       ORDERED that plaintiff’s Objection to Magistrate Judge Neureiter’s Report and

Recommendation [Docket No. 25] is overruled. It is further

       ORDERED that defendants’ Motion to Dismiss Complaint [Docket No. 12] is

granted. It is further

       ORDERED that plaintiff’s claims are dismissed without prejudice for lack of

subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). It is further

       ORDERED that defendants’ Motion to Strike the Portions of ECF No. 21

Concerning Summary Judgment and to Stay Briefing on Summary Judgment [Docket

No. 24] is denied as moot. It is further

       ORDERED that plaintiff’s Revised Motion for Summary Judgment [Docket No.

26] is denied as moot. It is further




       3
        Defendants filed a motion to strike those portions of Docket No. 21 which
request summary judgment for plaintiff. Docket No. 24. In response, plaintiff filed a
revised motion for summary judgment. Docket No. 26. Given the disposition of this
case, both motions are denied as moot.

                                              5
       ORDERED that, within 14 days of the entry of judgment, defendants may have

their costs by filing a bill of costs with the Clerk of the Court. It is further

       ORDERED this case is closed.


       DATED October 21, 2019.

                                     BY THE COURT:


                                      s/Philip A. Brimmer
                                     PHILIP A. BRIMMER
                                     Chief United States District Judge




                                                6
